                                                              1   LITA M. VERRIER (SBN 181183)
                                                                  SONIA M. AGEE (SBN 164560)
                                                              2   JONATHAN C. HATFIELD (SBN 292198)
                                                                  ROPERS, MAJESKI, KOHN & BENTLEY
                                                              3   445 South Figueroa Street, Suite 3000
                                                                  Los Angeles CA 90071
                                                              4   Telephone: (408) 947-4889
                                                                  Facsimile: (617) 850-9088
                                                              5   Email:       lita.verrier@rmkb.com
                                                                               sonia.agee@rmkb.com
                                                              6                jonathan.hatfield@rmkb.com
                                                              7   Attorneys for Plaintiffs
                                                                  KRIS DOE AND NATE DOE
                                                              8

                                                              9
Ropers Majeski Kohn & Bentley




                                                                                      UNITED STATES DISTRICT COURT
                                                             10                      CENTRAL DISTRICT OF CALIFORNIA
                                                             11                            WESTERN DIVISION
                                A Professional Corporation




                                                             12   Kris Doe and Nate Doe,                     Case No. 2:20-cv-00348-SVW-SK
                                       Los Angeles




                                                             13                   Plaintiffs,                Hon. Stephen V. Wilson
                                                                                                             Courtroom 10A, First Street
                                                             14         v.                                   Courthouse
                                                             15   Bridges to Recovery, LLC,                   STIPULATED PROTECTIVE
                                                                  Constellation Behavioral Health,            ORDER
                                                             16   LLC, Les Katz, Qemal Shaholli, Dr.
                                                                  Trevor Small, Dr. Eric Strang,
                                                             17
                                                                                  Defendants.                FAC Filed:          February 27, 2020
                                                             18                                              Trial Date:         August 20, 2020
                                                             19
                                                                        Plaintiffs Kris Doe and Nate Doe and Defendants Bridges to Recovery, LLC,
                                                             20
                                                                  Constellation Behavioral Health, LLC, Les Katz, Qemal Shaholli, Dr. Trevor
                                                             21
                                                                  Small, and Dr. Eric Strang (collectively, “the Parties”), subject to the approval of
                                                             22
                                                                  the Court, hereby stipulate and agree to entry of this Stipulated Protective Order.
                                                             23
                                                                      1. PURPOSES AND LIMITATIONS
                                                             24
                                                                        Disclosure and discovery activity in this action will involve production of
                                                             25
                                                                  confidential, proprietary, or private information for which special protection from
                                                             26
                                                                  public disclosure and from use for any purpose other than prosecuting this litigation
                                                             27
                                                                  may be warranted. This case involves claims of sexual battery and the abuse of the
                                                             28
                                                                                                             -1-
                                                                                                  CASE NO. 2:20-CV-00348-SVW-S
                                                                                                STIPULATED PROTECTIVE ORDER
                                                              1   caregiver-patient relationship and thus its litigation will involve private and
                                                              2   sensitive information protected from disclosure by California and Federal law.
                                                              3   Accordingly, the Parties hereby stipulate and petition the Court to enter the
                                                              4   following Stipulated Protective Order (the “Order”). The Parties acknowledge that
                                                              5   this Order does not confer blanket protections on all disclosures or responses to
                                                              6   discovery, and that the protection it affords from public disclosure and use extends
                                                              7   only to the limited information or items that are entitled to confidential treatment
                                                              8   under the applicable legal principles. The Parties further acknowledge, as set forth
                                                              9   in Section 12.3, below, that this Order does not entitle them to file confidential
Ropers Majeski Kohn & Bentley




                                                             10   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
                                                             11   followed and the standards that will be applied when a Party seeks permission from
                                A Professional Corporation




                                                             12   the court to file material under seal.
                                       Los Angeles




                                                             13         Good cause supports this Order. This action involves private personal
                                                             14   information, medical and healthcare records, treatment records, sensitive patient
                                                             15   data, documents prepared by healthcare professionals, and other private, privileged
                                                             16   and/or confidential information for which special protection from public disclosure
                                                             17   and from use for any purpose other than prosecution of this action is warranted,
                                                             18   including constitutional rights of the Plaintiffs. Such confidential materials and
                                                             19   information consists of, among other things, confidential medical and personal
                                                             20   information, information regarding confidential medical treatments, or other
                                                             21   confidential information (including information implicating privacy rights of third
                                                             22   parties), information otherwise generally unavailable to the public, or which may be
                                                             23   privileged or otherwise protected from disclosure under state or federal statutes,
                                                             24   constitution(s), court rules, case decisions, or common law. Accordingly, to
                                                             25   expedite the flow of information, to facilitate the prompt resolution of disputes over
                                                             26   confidentiality of discovery materials, to adequately protect information the Parties
                                                             27   are entitled to keep confidential, to ensure that the Parties are permitted reasonable
                                                             28   necessary uses of such material in preparation for and in the conduct of trial, to
                                                                                                           -2-
                                                                                               CASE NO. 2:20-CV-00348-SVW-SK
                                                                                              STIPULATED PROTECTIVE ORDER
                                                              1   address their handling at the end of the litigation, and serve the ends of justice, a
                                                              2   protective order for such information is justified in this matter. It is the intent of the
                                                              3   Parties that information will not be designated as confidential for tactical reasons
                                                              4   and that nothing be so designated without a good faith belief that it has been
                                                              5   maintained in a confidential, non-public manner, and there is good cause why it
                                                              6   should not be part of the public record of this case.
                                                              7       2. DEFINITIONS
                                                              8                2.1    Action: This pending federal law suit.
                                                              9                2.2    Challenging Party: a Party or Non-Party that challenges the
Ropers Majeski Kohn & Bentley




                                                             10   designation of information or items under this Order.
                                                             11                2.3    “CONFIDENTIAL”           Information     or    Items:    information
                                A Professional Corporation




                                                             12   (regardless of how it is generated, stored or maintained) or tangible things that
                                       Los Angeles




                                                             13   qualify for protection under Federal Rule of Civil Procedure 26(c) and the
                                                             14   California Constitution, Section 1 (privacy).
                                                             15                2.4    Counsel: Outside Counsel of Record and House Counsel (as
                                                             16   well as their support staff).
                                                             17                2.5    Designating Party: a Party or Non-Party that designates
                                                             18   information or items that it produces in disclosures or in responses to discovery as
                                                             19   “CONFIDENTIAL.”
                                                             20                2.6    Disclosure or Discovery Material: all items or information,
                                                             21   regardless of the medium or manner in which it is generated, stored, or maintained
                                                             22   (including, among other things, testimony, transcripts, and tangible things), that are
                                                             23   produced or generated in disclosures or responses to discovery in this matter.
                                                             24                       2.6.1. "Disclose" or "Disclosed" or "Disclosure" shall mean to

                                                             25                       reveal, divulge, give, or make available materials, or any part
                                                             26                       thereof, or any information contained therein.
                                                             27                       2.6.2 "Documents" shall mean (i) any "Writing," "Original,"

                                                             28                       and "Duplicate" as those terms are defined by California
                                                                                                             -3-
                                                                                               CASE NO. 2:20-CV-00348-SVW-SK
                                                                                              STIPULATED PROTECTIVE ORDER
                                                              1                       Evidence Code §§250, 255, and 260, which have been produced
                                                              2                       in discovery in this Proceeding by any person, and (ii) any
                                                              3                       copies, reproductions, or summaries of all or any part of the
                                                              4                       foregoing.
                                                              5                       2.6.3     "Information" shall mean the content of Documents or
                                                              6                       Testimony.
                                                              7                       2.6.4     "Testimony" shall mean all depositions, declarations, or
                                                              8                       other testimony taken or used in this Proceeding.
                                                              9               2.7     Expert: a person with specialized knowledge or experience in a
Ropers Majeski Kohn & Bentley




                                                             10   matter pertinent to the litigation who has been retained by a Party or its counsel to
                                                             11   serve as an expert witness or as a consultant in this action.
                                A Professional Corporation




                                                             12               2.8     House Counsel: attorneys who are employees of a Party to this
                                       Los Angeles




                                                             13   Action. House Counsel does not include Outside Counsel of Record or any other
                                                             14   outside counsel.
                                                             15               2.9     Non-Party: any natural person, partnership, corporation,
                                                             16   association, or other legal entity not named as a Party to this action.
                                                             17               2.10    Outside Counsel of Record: attorneys who are not employees of
                                                             18   a Party to this action but are retained to represent or advise a Party to this action and
                                                             19   have appeared in this action on behalf of that Party or are affiliated with a law firm
                                                             20   which has appeared on behalf of that Party.
                                                             21               2.11    Party: any Party to this action, including all of its officers,
                                                             22   directors, employees, consultants, retained experts, and Outside Counsel of Record
                                                             23   (and their support staffs).
                                                             24               2.12    Producing Party: a Party or Non-Party that produces Disclosure
                                                             25   or Discovery Material in this action.
                                                             26               2.13    Professional Vendors: persons or entities that provide litigation
                                                             27   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                             28   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                                                                              -4-
                                                                                                  CASE NO. 2:20-CV-00348-SVW-SK
                                                                                                 STIPULATED PROTECTIVE ORDER
                                                              1   and their employees and subcontractors.
                                                              2               2.14    Protected Material: any Disclosure or Discovery Material that is
                                                              3   designated as “CONFIDENTIAL.”
                                                              4               2.15    Receiving Party: a Party that receives Disclosure or Discovery
                                                              5   Material from a Producing Party.
                                                              6       3. SCOPE
                                                              7                3.1    What is Protected Material: The protections conferred by this
                                                              8   Stipulation and Order cover not only Protected Material (as defined above), but also
                                                              9   (1) any information copied or extracted from Protected Material; (2) all copies,
Ropers Majeski Kohn & Bentley




                                                             10   excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
                                                             11   conversations, or presentations by Parties or their Counsel that might reveal
                                A Professional Corporation




                                                             12   Protected Material..
                                       Los Angeles




                                                             13                3.2    Specific Protected Material: In addition to the protections
                                                             14   conferred by this Stipulation and Order covering Protected Material (as defined
                                                             15   above in sections 2.14 and 3.1), and notwithstanding the procedures for designating
                                                             16   further Protected Material set forth in Section 5, the Parties agree that the following
                                                             17   information shall be and remain CONFIDENTIAL and never publicly filed or
                                                             18   otherwise disclosed by any Party: (a) the legal names, either in full or in part, of the
                                                             19   Plaintiffs in this matter; (b) any personal identifying information regarding the
                                                             20   Plaintiffs in this matter; and (c) the names of patients of Bridges to Recovery, LLC
                                                             21   and Dr. Eric Strang. The Parties agree that the information described in this section
                                                             22   shall not be subject to the exception to disclosure set forth in Section 7.2(f) of this
                                                             23   Order. Documents containing such information may only be filed if redacted or
                                                             24   sealed pursuant to section 12.3 of this Order, but may not be filed or disclosed
                                                             25   publicly under any circumstance, even if leave to file under seal is not granted by
                                                             26   the Court in accordance with LR 79-5.
                                                             27                3.3    The Parties agree that the names and last known contact
                                                             28   information of patients of Bridges to Recovery, LLC can be disclosed amongst the
                                                                                                            -5-
                                                                                               CASE NO. 2:20-CV-00348-SVW-SK
                                                                                              STIPULATED PROTECTIVE ORDER
                                                              1   Parties and shall be designed as CONFIDENTIAL and is otherwise protected under
                                                              2   the terms of this Order. The Parties agree this section does not mandate disclosure
                                                              3   where a party has a legal or ethical obligation to maintain the confidentiality of the
                                                              4   patient name(s).
                                                              5                3.4   Any use of Protected Material at trial shall be governed by a
                                                              6   separate agreement or order. However, the Parties agree that the information
                                                              7   identified in section 3.2 shall remain CONFIDENTIAL.
                                                              8       4. DURATION
                                                              9                Even after final disposition of this litigation, the confidentiality
Ropers Majeski Kohn & Bentley




                                                             10   obligations imposed by this Order shall remain in effect until a Designating Party
                                                             11   agrees otherwise in writing or a court order otherwise directs. Final disposition
                                A Professional Corporation




                                                             12   shall be deemed to be the later of (1) dismissal of all claims and defenses in this
                                       Los Angeles




                                                             13   action, with or without prejudice; and (2) final judgment herein after the completion
                                                             14   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
                                                             15   including the time limits for filing any motions or applications for extension of time
                                                             16   pursuant to applicable law.
                                                             17       5. DESIGNATING PROTECTED MATERIAL
                                                             18                5.1   Exercise of Restraint and Care in Designating Material for
                                                             19   Protection. Each Party or Non-Party that designates information or items for
                                                             20   protection under this Order must take care to limit any such designation to specific
                                                             21   material that qualifies under the appropriate standards. The Designating Party must
                                                             22   designate for protection only those parts of material, documents, items, or oral or
                                                             23   written communications that qualify – so that other portions of the material,
                                                             24   documents, items, or communications for which protection is not warranted are not
                                                             25   swept unjustifiably within the ambit of this Order.
                                                             26                Mass, indiscriminate, or routinized designations are prohibited.
                                                             27   Designations that are shown to be clearly unjustified or that have been made for an
                                                             28   improper purpose (e.g., to unnecessarily encumber or retard the case development
                                                                                                           -6-
                                                                                              CASE NO. 2:20-CV-00348-SVW-SK
                                                                                             STIPULATED PROTECTIVE ORDER
                                                              1   process or to impose unnecessary expenses and burdens on other parties) expose the
                                                              2   Designating Party to sanctions.
                                                              3                  If it comes to a Designating Party’s attention that information or items
                                                              4   that it designated for protection do not qualify for protection, then that Designating
                                                              5   Party must promptly notify all other Parties that it is withdrawing the mistaken
                                                              6   designation.
                                                              7                  5.2   Manner and Timing of Designations. Except as otherwise
                                                              8   provided in this Order (see, e.g., second paragraph of section 5.2(a) below), or as
                                                              9   otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for
Ropers Majeski Kohn & Bentley




                                                             10   protection under this Order must be clearly so designated before the material is
                                                             11   disclosed or produced.
                                A Professional Corporation




                                                             12                  Designation in conformity with this Order requires:
                                       Los Angeles




                                                             13                  (a) for information in documentary form (e.g., paper or electronic
                                                             14   documents, but excluding transcripts of depositions or other pretrial or trial
                                                             15   proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to each
                                                             16   page that contains protected material. If only a portion or portions of the material on
                                                             17   a page qualifies for protection, the Producing Party also must clearly identify the
                                                             18   protected portion(s) (e.g., by making appropriate markings in the margins).
                                                             19                  A Party or Non-Party that makes original documents or materials
                                                             20   available for inspection need not designate them for protection until after the
                                                             21   Inspecting Party has indicated which material it would like copied and produced.
                                                             22   During the inspection and before the designation, all of the material made available
                                                             23   for inspection shall be deemed “CONFIDENTIAL.” After the Inspecting Party has
                                                             24   identified the documents it wants copied and produced, the Producing Party must
                                                             25   determine which documents, or portions thereof, qualify for protection under this
                                                             26   Order. Then, before producing the specified documents, the Producing Party must
                                                             27   affix the “CONFIDENTIAL” legend to each page that contains Protected Material.
                                                             28   If only a portion or portions of the material on a page qualifies for protection, the
                                                                                                            -7-
                                                                                                CASE NO. 2:20-CV-00348-SVW-SK
                                                                                               STIPULATED PROTECTIVE ORDER
                                                              1   Producing Party also must clearly identify the protected portion(s) (e.g., by making
                                                              2   appropriate markings in the margins).
                                                              3                (b) for testimony given in deposition or in other pretrial or trial
                                                              4   proceedings, that the Designating Party identify on the record, before the close of
                                                              5   the deposition, hearing, or other proceeding, or in writing, no later than thirty (30)
                                                              6   days after receipt of the deposition transcript by counsel for the witness, all
                                                              7   protected testimony.
                                                              8                (c) for information produced in some form other than documentary and
                                                              9   for any other tangible items, that the Producing Party affix in a prominent place on
Ropers Majeski Kohn & Bentley




                                                             10   the exterior of the container or containers in which the information or item is stored
                                                             11   the legend “CONFIDENTIAL.” If only a portion or portions of the information or
                                A Professional Corporation




                                                             12   item warrant protection, the Producing Party, to the extent practicable, shall identify
                                       Los Angeles




                                                             13   the protected portion(s).
                                                             14                5.3    Inadvertent Failures to Designate. If timely corrected, an
                                                             15   inadvertent failure to designate qualified information or items does not, standing
                                                             16   alone, waive the Designating Party’s right to secure protection under this Order for
                                                             17   such material. Upon timely correction of a designation, the Receiving Party must
                                                             18   make reasonable efforts to assure that the material is treated in accordance with the
                                                             19   provisions of this Order.
                                                             20      6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                             21                6.1    Timing of Challenges. Any Party or Non-Party may challenge a
                                                             22   designation of confidentiality at any time. Unless a prompt challenge to a
                                                             23   Designating Party’s confidentiality designation is necessary to avoid foreseeable,
                                                             24   substantial unfairness, unnecessary economic burdens, or a significant disruption or
                                                             25   delay of the litigation, a Party does not waive its right to challenge a confidentiality
                                                             26   designation by electing not to mount a challenge promptly after the original
                                                             27   designation is disclosed.
                                                             28
                                                                                                            -8-
                                                                                               CASE NO. 2:20-CV-00348-SVW-SK
                                                                                              STIPULATED PROTECTIVE ORDER
                                                              1                6.2   Meet and Confer. The Challenging Party shall initiate the
                                                              2   dispute resolution process by providing written notice of each designation it is
                                                              3   challenging and describing the basis for each challenge and shall comply with the
                                                              4   dispute resolution process under Local Rule 37.1 et seq. To avoid ambiguity as to
                                                              5   whether a challenge has been made, the written notice must recite that the challenge
                                                              6   to confidentiality is being made in accordance with this specific paragraph of this
                                                              7   Order. The Parties shall attempt to resolve each challenge in good faith and must
                                                              8   begin the process by conferring directly (in voice to voice dialogue; other forms of
                                                              9   communication are not sufficient) within 14 days of the date of service of notice. In
Ropers Majeski Kohn & Bentley




                                                             10   conferring, the Challenging Party must explain the basis for its belief that the
                                                             11   confidentiality designation was not proper and must give the Designating Party an
                                A Professional Corporation




                                                             12   opportunity to review the designated material, to reconsider the circumstances, and,
                                       Los Angeles




                                                             13   if no change in designation is offered, to explain the basis for the chosen
                                                             14   designation. A Challenging Party may proceed to the next stage of the challenge
                                                             15   process only if it has engaged in this meet-and-confer process first or establishes
                                                             16   that the Designating Party is unwilling to participate in the meet-and-confer process
                                                             17   in a timely manner.
                                                             18                6.3   Judicial Intervention. If the Parties cannot resolve a challenge
                                                             19   without court intervention, the Challenging Party shall file and serve a motion to
                                                             20   remove confidentiality pursuant to LR 7-5 (and in compliance with Civil Local
                                                             21   Rule 79-5, if applicable) within 30 days of the initial notice of challenge, unless the
                                                             22   Parties agree to a longer time. The Designating Party may request by ex parte
                                                             23   application an extension of time from the court within which to oppose the motion.
                                                             24   The Designating Party and Challenging Party shall each submit a competent
                                                             25   declaration affirming that such Party has complied with the meet-and-confer
                                                             26   requirements imposed in the preceding paragraph.
                                                             27                In addition, the Challenging Party may file a motion challenging a
                                                             28   confidentiality designation at any time if there is good cause for doing so, including
                                                                                                           -9-
                                                                                              CASE NO. 2:20-CV-00348-SVW-SK
                                                                                             STIPULATED PROTECTIVE ORDER
                                                              1   a challenge to the designation of a deposition transcript or any portions thereof.
                                                              2   Any motion brought pursuant to this provision must be accompanied by a
                                                              3   competent declaration affirming that the movant has complied with the meet-and-
                                                              4   confer requirements imposed by the preceding paragraph. The burden of persuasion
                                                              5   in any such challenge proceeding shall be on the Designating Party. All Parties
                                                              6   shall continue to afford the material in question the level of protection to which it is
                                                              7   entitled under the Producing Party's designation until the court rules on the
                                                              8   challenge.
                                                              9                Frivolous challenges or designations, and those made for an improper
Ropers Majeski Kohn & Bentley




                                                             10   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                                             11   parties) may expose the Challenging Party to sanctions.
                                A Professional Corporation




                                                             12       7. ACCESS TO AND USE OF PROTECTED MATERIAL
                                       Los Angeles




                                                             13                7.1     Basic Principles. A Receiving Party may use Protected Material
                                                             14   that is disclosed or produced by another Party or by a Non-Party in connection with
                                                             15   this case only for prosecuting, defending, or attempting to settle this litigation and
                                                             16   with redactions as noted above. Such Protected Material may be disclosed only to
                                                             17   the categories of persons and under the conditions described in this Order. When
                                                             18   the litigation has been terminated, a Receiving Party must comply with the
                                                             19   provisions of section 13 below (FINAL DISPOSITION).
                                                             20                Protected Material must be stored and maintained by a Receiving Party
                                                             21   at a location and in a secure manner that ensures that access is limited to the
                                                             22   persons authorized under this Order.
                                                             23                7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                             24   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                             25   Receiving    Party     may    disclose   any      information   or   item   designated
                                                             26   “CONFIDENTIAL” only to:
                                                             27                (a) the Receiving Party’s Outside Counsel of Record in this action, as
                                                             28   well as employees of said Outside Counsel of Record to whom it is reasonably
                                                                                                           - 10 -
                                                                                                CASE NO. 2:20-CV-00348-SVW-SK
                                                                                               STIPULATED PROTECTIVE ORDER
                                                              1   necessary to disclose the information for this litigation and who have signed the
                                                              2   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
                                                              3   A;
                                                              4               (b) any officer or directors (including House Counsel) of the Receiving
                                                              5   Party to whom disclosure is reasonably necessary for this litigation and who have
                                                              6   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                              7               (c) Experts (as defined in this Order) of the Receiving Party to whom
                                                              8   disclosure is reasonably necessary for this litigation and who have signed the
                                                              9   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
Ropers Majeski Kohn & Bentley




                                                             10               (d) the court and its personnel;
                                                             11               (e) court reporters and their staff, professional jury or trial consultants,
                                A Professional Corporation




                                                             12   mock jurors, and Professional Vendors to whom disclosure is reasonably necessary
                                       Los Angeles




                                                             13   for this litigation and who have signed the “Acknowledgment and Agreement to Be
                                                             14   Bound” (Exhibit A);
                                                             15               (f) During their depositions, witnesses, and attorneys for witnesses, in
                                                             16   the Action to whom disclosure is reasonably necessary provided: (i) the deposing
                                                             17   party requests that the witness sign the “Acknowledgment and Agreement to Be
                                                             18   Bound;” and (ii) they will not be permitted to keep any confidential information
                                                             19   unless they sign the “Acknowledgment and Agreement to Be Bound,” unless
                                                             20   otherwise agreed by the Designating Party or ordered by the Court. Pages of
                                                             21   transcribed deposition testimony or exhibits to depositions that reveal Protected
                                                             22   Material may be separately bound by the court reporter and may not be disclosed to
                                                             23   anyone except as permitted under this Stipulated Protective Order;
                                                             24               (g) the author or any recipient of the document or the original source
                                                             25   of the information; and
                                                             26               (h) Any mediator or settlement officer, and their supporting personnel,
                                                             27   mutually agreed upon by any of the Parties engaged in settlement discussions.
                                                             28
                                                                                                          - 11 -
                                                                                             CASE NO. 2:20-CV-00348-SVW-SK
                                                                                            STIPULATED PROTECTIVE ORDER
                                                              1                (i) insurance representatives for Defendants for the purpose of aiding
                                                              2   the defense of this action.
                                                              3       8. PROTECTED              MATERIAL         SUBPOENAED         OR     ORDERED
                                                              4          PRODUCED IN OTHER LITIGATION
                                                              5                If a Party is served with a subpoena or a court order issued in other
                                                              6   litigation that compels disclosure of any information or items designated in this
                                                              7   action as “CONFIDENTIAL,” that Party must:
                                                              8                (a) promptly notify in writing the Designating Party. Such notification
                                                              9   shall include a copy of the subpoena or court order;
Ropers Majeski Kohn & Bentley




                                                             10                (b) promptly notify in writing the party who caused the subpoena or
                                                             11   order to issue in the other litigation that some or all of the material covered by the
                                A Professional Corporation




                                                             12   subpoena or order is subject to this Protective Order. Such notification shall include
                                       Los Angeles




                                                             13   a copy of this Stipulated Protective Order; and
                                                             14                (c) cooperate with respect to all reasonable procedures sought to be
                                                             15   pursued by the Designating Party whose Protected Material may be affected.
                                                             16                If the Designating Party timely seeks a protective order, the Party
                                                             17   served with the subpoena or court order shall not produce any information
                                                             18   designated in this action as “CONFIDENTIAL” before a determination by the court
                                                             19   from which the subpoena or order issued, unless the Party has obtained the
                                                             20   Designating Party’s permission. The Designating Party shall bear the burden and
                                                             21   expense of seeking protection in that court of its confidential material – and nothing
                                                             22   in these provisions should be construed as authorizing or encouraging a Receiving
                                                             23   Party in this action to disobey a lawful directive from another court.
                                                             24       9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                             25          PRODUCED IN THIS LITIGATION
                                                             26                (a) The terms of this Order are applicable to information produced by a
                                                             27   Non-Party in this action and designated as “CONFIDENTIAL.” Such information
                                                             28   produced by Non-Parties in connection with this litigation is protected by the
                                                                                                            - 12 -
                                                                                                 CASE NO. 2:20-CV-00348-SVW-SK
                                                                                                STIPULATED PROTECTIVE ORDER
                                                              1   remedies and relief provided by this Order. Nothing in these provisions should be
                                                              2   construed as prohibiting a Non-Party from seeking additional protections.
                                                              3                (b) In the event that a Party is required, by a valid discovery request, to
                                                              4   produce a Non-Party’s confidential information in its possession, and the Party is
                                                              5   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                              6   confidential information, then the Party shall:
                                                              7                      1. promptly notify in writing the Requesting Party and the Non-
                                                              8   Party that some or all of the information requested is subject to a confidentiality
                                                              9   agreement with a Non-Party;
Ropers Majeski Kohn & Bentley




                                                             10                      2. promptly provide the Non-Party with a copy of the Stipulated
                                                             11   Protective Order in this litigation, the relevant discovery request(s), and a
                                A Professional Corporation




                                                             12   reasonably specific description of the information requested; and
                                       Los Angeles




                                                             13                      3. make the information requested available for inspection by
                                                             14   the Non-Party.
                                                             15                (c) If the Non-Party fails to object or seek a protective order from this
                                                             16   court within 14 days of receiving the notice and accompanying information, the
                                                             17   Receiving Party may produce the Non-Party’s confidential information responsive
                                                             18   to the discovery request. If the Non-Party timely seeks a protective order, the
                                                             19   Receiving Party shall not produce any information in its possession or control that
                                                             20   is subject to the confidentiality agreement with the Non-Party before a
                                                             21   determination by the court. Absent a court order to the contrary, the Non-Party shall
                                                             22   bear the burden and expense of seeking protection in this court of its Protected
                                                             23   Material.
                                                             24      10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                             25                If a Receiving Party learns that, by inadvertence or otherwise, it has
                                                             26   disclosed Protected Material to any person or in any circumstance not authorized
                                                             27   under this Stipulated Protective Order, the Receiving Party must immediately
                                                             28   (a) notify in writing the Designating Party of the unauthorized disclosures, (b) use
                                                                                                           - 13 -
                                                                                              CASE NO. 2:20-CV-00348-SVW-SK
                                                                                             STIPULATED PROTECTIVE ORDER
                                                              1   its best efforts to retrieve all unauthorized copies of the Protected Material,
                                                              2   (c) inform the person or persons to whom unauthorized disclosures were made of
                                                              3   all the terms of this Order, and (d) request such person or persons to execute the
                                                              4   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
                                                              5   A.
                                                              6        11. INADVERTENT           PRODUCTION             OF      PRIVILEGED         OR
                                                              7            OTHERWISE PROTECTED MATERIAL
                                                              8                When a Producing Party gives notice to Receiving Parties that certain
                                                              9   inadvertently produced material is subject to a claim of privilege or other
Ropers Majeski Kohn & Bentley




                                                             10   protection, the obligations of the Receiving Parties are those set forth in Federal
                                                             11   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                                A Professional Corporation




                                                             12   whatever procedure may be established in an e-discovery order that provides for
                                       Los Angeles




                                                             13   production without prior privilege review. Pursuant to Federal Rule of Evidence
                                                             14   502(d) and (e), insofar as the Parties reach an agreement on the effect of disclosure
                                                             15   of a communication or information covered by the attorney-client privilege or work
                                                             16   product protection, the Parties may incorporate their agreement in the stipulated
                                                             17   protective order submitted to the court.
                                                             18        12. MISCELLANEOUS
                                                             19                12.1 Right to Further Relief. Nothing in this Order abridges the right
                                                             20   of any Party to seek its modification by the court in the future.
                                                             21                12.2 Right to Assert Other Objections. By stipulating to the entry of
                                                             22   this Protective Order no Party waives any right it otherwise would have to object to
                                                             23   disclosing or producing any information or item on any ground not addressed in
                                                             24   this Stipulated Protective Order. Similarly, no Party waives any right to object on
                                                             25   any ground to use in evidence of any of the material covered by this Protective
                                                             26   Order.
                                                             27                12.3 Filing Protected Material. Without written permission from the
                                                             28   Designating Party or a court order secured after appropriate notice to all interested
                                                                                                             - 14 -
                                                                                              CASE NO. 2:20-CV-00348-SVW-SK
                                                                                             STIPULATED PROTECTIVE ORDER
                                                              1   persons, a Party may not file in the public record in this action any Protected
                                                              2   Material. A Party that seeks to file under seal any Protected Material must comply
                                                              3   with Civil Local Rule 79-5. Protected Material may only be filed under seal
                                                              4   pursuant to a court order authorizing the sealing of the specific Protected Material
                                                              5   at issue.
                                                              6      13. FINAL DISPOSITION
                                                              7                Within 60 days after the final disposition of this action, as defined in
                                                              8   paragraph 4, each Receiving Party must return all Protected Material to the
                                                              9   Producing Party or destroy such material. As used in this subdivision, “all Protected
Ropers Majeski Kohn & Bentley




                                                             10   Material” includes all copies, abstracts, compilations, summaries, and any other
                                                             11   format reproducing or capturing any of the Protected Material. Whether the
                                A Professional Corporation




                                                             12   Protected Material is returned or destroyed, the Receiving Party must submit a
                                       Los Angeles




                                                             13   written certification to the Producing Party (and, if not the same person or entity, to
                                                             14   the Designating Party) by the 60 day deadline that (1) identifies (by category, where
                                                             15   appropriate) all the Protected Material that was returned or destroyed and (2)affirms
                                                             16   that the Receiving Party has not retained any copies, abstracts, compilations,
                                                             17   summaries or any other format reproducing or capturing any of the Protected
                                                             18   Material. Notwithstanding this provision, Counsel are entitled to retain an archival
                                                             19   copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
                                                             20   memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
                                                             21   work product, and consultant and expert work product, even if such materials
                                                             22   contain Protected Material. Any such archival copies that contain or constitute
                                                             23   Protected Material remain subject to this Protective Order as set forth in Section 4
                                                             24   (DURATION).
                                                             25          Any violation of this Order may be punished by any and all appropriate
                                                             26   measures including, without limitation, contempt proceedings and/or monetary
                                                             27   sanctions.
                                                             28
                                                                                                           - 15 -
                                                                                              CASE NO. 2:20-CV-00348-SVW-SK
                                                                                             STIPULATED PROTECTIVE ORDER
                                                              1

                                                              2   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                              3
                                                                  Date: March 31, 2020
                                                              4                                               _/s/ Lita M. Verrier____________
                                                                                                              Lita M. Verrier
                                                              5
                                                                                                              ROPERS MAJESKI, KOHN &
                                                              6                                               BENTLEY PC
                                                              7
                                                                                                              Attorney for Plaintiffs
                                                                                                              Kris Doe and Nate Doe
                                                              8

                                                              9
Ropers Majeski Kohn & Bentley




                                                                  Date: March 31, 2020
                                                             10                                               _/s/ Robert A. Latham____________
                                                             11
                                                                                                              Frances O’Meara
                                A Professional Corporation




                                                                                                              Robert A. Latham III
                                                             12                                               THOMPSON COE
                                       Los Angeles




                                                             13
                                                                                                              Attorneys for Defendants
                                                                                                              Bridges to Recovery, LLC,
                                                             14                                               Constellation Behavioral Health, LLC,
                                                             15                                               Qemal Shaholli, and Dr. Trevor Small

                                                             16

                                                             17
                                                                  Date: March 31, 2020
                                                             18                                               _/s/ Ian R. Feldman____________
                                                             19                                               Ian R. Feldman
                                                                                                              CLAUSEN MILLER P.C.
                                                             20                                               Attorneys for Defendant
                                                             21                                               Les Katz

                                                             22

                                                             23   Date: March 31, 2020
                                                                                                              _/s/ Joan E. Trimble______________
                                                             24                                               Joan E. Trimble
                                                             25                                               CALLAHAN, THOMPSON,
                                                                                                              SHERMAN & CAUDILL, LLP
                                                             26                                               Attorneys for Defendant
                                                             27                                               Dr. Eric Strang
                                                             28
                                                                                                     - 16 -
                                                                                          CASE NO. 2:20-CV-00348-SVW-SK
                                                                                         STIPULATED PROTECTIVE ORDER
                                                              1

                                                              2   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

                                                              3
                                                                           April 2, 2020
                                                                  DATED:________________________            ______________________________
                                                              4
                                                                                                            Hon. Steve Kim
                                                              5                                             United States Magistrate Judge
                                                              6

                                                              7

                                                              8

                                                              9
Ropers Majeski Kohn & Bentley




                                                             10

                                                             11
                                A Professional Corporation




                                                             12
                                       Los Angeles




                                                             13

                                                             14

                                                             15

                                                             16

                                                             17

                                                             18

                                                             19

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27
                                                             28
                                                                                                   - 17 -
                                                                                       CASE NO. 2:20-CV-00348-SVW-SK
                                                                                      STIPULATED PROTECTIVE ORDER
                                                              1                                         EXHIBIT A
                                                              2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                              3                I, ___________________________, declare under penalty of perjury
                                                              4   that I have read in its entirety and understand the Stipulated Protective Order that
                                                              5   was issued by the United States District Court for the Central District of California
                                                              6   on ___________________in the case of Kris Doe and Nate Doe v. Bridges to
                                                              7   Recovery, LLC, et al., Case No. 2:20-cv-00348-SVW-SK. I agree to comply with
                                                              8   and to be bound by all the terms of this Stipulated Protective Order and I
                                                              9   understand and acknowledge that failure to so comply could expose me to sanctions
Ropers Majeski Kohn & Bentley




                                                             10   and punishment in the nature of contempt. I solemnly promise that I will not
                                                             11   disclose in any manner any information or item that is subject to this Stipulated
                                A Professional Corporation




                                                             12   Protective Order to any person or entity except in strict compliance with the
                                       Los Angeles




                                                             13   provisions of this Order.
                                                             14                I further agree to submit to the jurisdiction of the United States District
                                                             15   Court for the Central District of California for the purpose of enforcing the terms of
                                                             16   this Stipulated Protective Order, even if such enforcement proceedings occur after
                                                             17   termination of this action.
                                                             18                I hereby appoint ______________________[print or type full name]
                                                             19   of _________________________ [print or type full address and telephone number]
                                                             20   as my California agent for service of process in connection with this action or any
                                                             21   proceedings related to enforcement of this Stipulated Protective Order.
                                                             22   Date: _________ City and State where sworn and signed: _________________
                                                             23   Printed name: ______________________________
                                                             24

                                                             25

                                                             26   Signature: __________________________________
                                                             27
                                                             28
                                                                                                            - 18 -
                                                                                                 CASE NO. 2:20-CV-00348-SVW-SK
                                                                                                STIPULATED PROTECTIVE ORDER
